DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This non-final office action is responsive to the RCE filed on 04/08/2022.
Claims 1-20 are pending.

Response to Amendment

Applicant has amended independent claims 1, 9, 17 and dependent claims 4, 10-11, 16 and 19 to include new/old limitations in a form not previously presented necessitating new search and considerations.  

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1-20 are rejected under 35 U.S.C. 112 (b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.

The following claim language is not clearly understood:

Claim 1 recites computing system comprising a database …on a host and an application virtualization engine. It is unclear if the application virtualization engine is also  running on the host or is running on different host.

Claims 9 and 17 recites elements of claim 1 and have similar deficiency as claim 1. Therefore, they are rejected for the same rational.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.





Claims 1, 9 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over TeNgaio et al. (US patent No, 9,100,246 B1, hereafter TeNgaio) in view of Baimetov et al. (US Patent No. 9,286,098 B1, hereafter Baimetov).

Both TeNgaio and Baimetov were cited in the last office action.

As per claim 1, TeNgaio teaches the invention substantially as claimed including a computing system for conserving space for application virtualization (fig 1 computing system 110 application 115 distributed software virtualization service col 3 lines 22-30 virtualization, install application), the computing system comprising: 
a database that maps associations between a plurality of applications and their respective files on a host (col 7 lines 63-67 base operating system 230, variety of configuration settings, files, that are available to applications 220 col 8 lines 35-50 generating mapping data, application installation, identify file object, application object, relationship between the file object and application object, virtual layer 260, col 8 lines 23-35 mapping data, table of information, organized, information can be searched by index, keyword), and records data indicating that at least two applications of the plurality of applications share a file required by the at least two applications during installation (col 8 lines 44- references to the identified information , recorded, mapping data fig. 1 application 115a application 125a col 8 lines 55-65 virtual layer, associated with virtually installed software application 275 and 285 col 8 lines 4-11 virtual layer, include any content and/or data, configuration data col 8 lines 50-60 virtual layer, associated, application 275/285); and
an application virtualization engine that (fig 2 virtualization engine 240 col 7 lines 52-56): 
receives a notification that an application installing event of a first application of the at least two applications, is occurring on the host (col 3 lines 22-30 virtualization, refers, one or more operations to virtually install software, applications and data; col 4 lines 23-45 detected, notification, control, virtualization operation, selective and automatic virtualization col 8 lines 50-60 virtual layer 260 virtually installed software application 275/285 col 17 lines 30-40 fig 5 upon detection of an operation request/notification from distributed application layer, creates a distributed application layer, distributed software virtualization service fig. 1 application 115a application 125a ); 
determines that files from the application installing event of the first application have not been recorded in the database (col 9 lines 15-22 mapping data, determine whether the reference is associated with virtual layer, searching the mapping data for the reference, if a match is found i.e. also indicates if the match is not found; col 4 lines 23-45 detected, notification, control, virtualization operation, selective and automatic virtualization); 
records the files from the application installing event of the first application (col 3 lines 22-30 virtualization, refers, install software, applications and data , files and registry col 4 lines 23-45 detected, notification, control, virtualization operation, selective and automatic virtualization col 8 lines 35-50 application, application object, virtual installation of the application, identify file object and/or its location and relationship between the file object and the application object, references of the identified information  recorded, mapping data e.g. pathname col 8 lines 50-60 virtual layer 260 virtually installed software application 275/285); 
indexes the recorded files in the database to map the associations (col 8 lines 35-50 generating mapping data, application object, file object col 8 lines 23-35 mapping data, table of information, organized, information can be searched by index, keyword); and
subsequently, during an application installing event, on the host, of a second application of the at least two applications (col 17 lines 20-27 subsequent distributed virtualization operation, referred as distributed application virtualization col 3 lines 22-30 virtualization, refers, install software, applications and data fig 7 detect request 710 col 19 lines 55-60 col 9 lines 10-15 access request from an application 220 col 4 lines 23-45 detected, notification, control, virtualization operation, selective and automatic virtualization col 8 lines 50-60 col 17 lines 30-40 fig 5 upon detection of an operation request/notification from distributed application layer, creates a distributed application layer, distributed software virtualization service fig 1 plurality of applications 115a-c 125a-c fig. 1 application 115a application 125a col 19 lines 46-56 fig 7 subsequent distributed virtualization operation, import col 8 lines 50-60 virtual layer, associated, application 275/285): 
intercepts a request to install a file required for the second application from the application installing event of the second application (col 19 lines 50-67 distributed virtualization operation, identifying import request/notification, item, exist, network, supplement existing information about available distributed layers/application/member 720  fig 7 710 720 770 780 col 3 lines 22-30 col 4 lines 23-30 col 9 lines 10-15 virtualization engine, intercept, access request from an application 220, request including a reference for a particular file object or memory location in one of file systems and/or configuration libraries of the base system 230 fig 1 plurality of applications 115a-c 125a-c fig. 1 application 115a application 125a col 8 lines 50-60 virtual layer, associated, application 275/285); 
determines that the required file is not the shared file (col 19 lines 60-67 determines whether the items to be imported already exist in some form on the network, such that the import operation may merely activity and/or supplement existing information about available distributed layer/application/member, not necessarily recognized in the local system fig 7 import? 720 existing/new col 20 lines 35-48 col 3 lines 65-67 col 4 lines 1-20 distributed, refers, share resources col 8 lines 4-20 col 8 lines 50-61 col 9 lines 6-20); 
checks the files recorded from the application installing event of the first application to determine that the required file has been indexed in the database (col 9 lines 15-20 searching the mapping data for the reference col 9 lines 35-40 col 19 lines 50-67 item, exist, network col 8 lines 23-35 mapping data, table of information, organized, information can be searched by index, keyword); 
based on determining that the required file has been indexed in the database from the application installing event of the first application (col 9 lines 18-22 match is found col 9 lines 35-45 determine whether the reference is associated with an enabled distributed layer, match found col 8 lines 30-35 information, searched, index, keyword col 3 lines 22-30 col 4 lines 23-45 col 17 lines 30-40): 

adjusts a filter to make the required file available to the second application (col 9 lines 20-30 corresponding object may then be accessed and returned to the application 220 col 9 lines 40-46 col 9 lines 18-22 match is found col 9 lines 40-45 col 8 lines 30-35 information, searched, index, keyword col 8 lines 65-67 filter driver, virtualization engine, claim 1 intercepting, filter driver, access request, redirect/pass through, access request); and 
while maintaining one copy of the required file on the host (col 3 lines 28-45  files, actually located at d:\redirectArea\layerID-1234\SystemDrive\this.txt), represents the required file as residing in a first location accessible to the first 2PatentC493 application (col 3 lines 28-45 upon virtualization, files, relocated, virtually appear to be located in the normal expected locations, e.g. file appears to be at c:\this.txt i.e. first location accessible by first application but actually located at d:\redirectArea\layerID-1234\SystemDrive\this.txt, access requests, associated, virtually installed software, redirected, virtual engine, locations, software and/or related data have been virtually installed col 8 lines 35-45 virtual installation of application i.e. first, file object, location e.g. pathname ) and represents the required file as also residing in a second location accessible to the second application (col 9 lines 33-50 remote application, reference for a particular file object or memory location, reference is associated with enabled distributed layer, match is found, redirect the remote access to corresponding object, remote application being unaware of the redirection, as if the content associated with the virtual installed and enabled distribution layer 280 has been actually installed to file system and/or the configuration libraries of the based system 230 col 3 lines 28-45 col 3 lines 28-45 upon virtualization, files, relocated, virtually appear to be located in the normal expected locations, e.g. file appears to be at c:\this.txt i.e. second location accessible by second application but actually located at d:\redirectArea\layerID-1234\SystemDrive\this.txt, access requests, associated, virtually installed software, redirected, virtual engine, locations, software and/or related data have been virtually installed).
TeNgaio doesn’t specifically teach maintaining only one copy of required file.
Baimetov, however, teaches represents the file as residing in a first location accessible to the first application (col 14 lines 36-50 fig 6 virtual machine, directory, private area pointers to file on disk shared area col 15 lines 14-25 virtual machines, files, memory, pointers to master copy col 15 lines 34-50 fig 4-6) and representing the file as also residing in a second location accessible to the second application (col 14 lines 36-50 fig 6 virtual machine, directory, private area pointers to file on disk col 15 lines 14-25 virtual machines, files, memory, pointers to master copy col 15 lines 34-50 fig 4-6 ) while maintaining only one copy of the required file on the host (fig 4 shared area file 1 accessible to VM1 and VM2 fig 5 VM1-VM2-file 1 col 15 lines 40-45 only one copy needs to be stored col 14 lines 36-50 fig 6 virtual machine, directory, private area pointers to file on disk, shared area, multiple virtual machines access a single file fig 4-6 ).
	It would have been obvious to one of ordinary skills in the art before the effective filing date of the invention was made to combine the teachings of TeNgaio and Baimetov of different machines having pointers for accessing the single copy of the same file stored in the memory to improve efficiency and allow maintaining only one copy of the file on the host to the method TeNgaio as in the instant invention. The combination of cited analogous (TeNgaio col 2 lines 39-50 Baimetov col 1 lines 18-20) prior art would have been obvious because applying known method of sharing a single copy with different virtual machines containing pointer to the same file as taught by Baimetov to the distrusted application virtualization method of TeNgaio to yield predictable result of accessing same single file with multiple application with reasonable expectation of success and is motivated with improvement in efficiency  (TeNgaio col 1 55-61 lines Baimetov col 1 lines 40-45).


Claim 9 recites method comprising elements similar to those for claim 1. Therefore, it is rejected for the same rational.

Claim 17 recites computer readable medium with elements similar to those for claim 1. Therefore, it is rejected for the same rational.


Claims 2-4, 6-8, 10-16, 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over TeNgaio in view of Baimetov, as applied to above claims, and further in view of Beretta et al. (US Pub. No. 2010/0313079 A1, hereafter Beretta).

Beretta was cited in the last office action.


As per claim 2, TeNgaio and Baimetov, in combination, do not specifically teach the claim elements of claim 2.
Beretta, however, teaches the database is sourced across one or more underlying disk volumes ([0079] index key, associated, executable code, storage [0093] mass storage, local device, network storage device). 
It would have been obvious to one of ordinary skills in the art before the effective filing date of the invention was made to combine the teachings of TeNgaio and Baimetov With the teachings of Beretta of index keys associated with executable code being stored in network mass storage device to improve efficiency and allow the database is sourced across one or more underlying disk volumes to the method TeNgaio and Baimetov as in the instant invention. 

As per claim 3, TeNgaio teaches the second application (fig 1 application 115b) is updated in place by the application virtualization engine (fig 2 virtualization engine 240 col 20 lines 50-55 update, existing, distribution layer).
Beretta teaches the remaining claim elements of second application is updated in place by updating one or more files associated with the second application to enable installation of an updated second application ([0040] automatically update library components during run time [0043] better code reuse and code sharing).

As per claim 4, TeNgaio teaches wherein upon a launch of at least one of the plurality of applications (col 3 lines 35-37 when virtually installed software is activated), the application virtualization engine further (fig. 2 virtualization engine 240):
compares one or more user criteria with a set of policies to determine that the one or more user criteria triggers a policy from the set (col 4 lines 30-44 user, request, virtualization operation, including when, how, what virtualization operation are performed, request provide, related data associated with event/process/parameter or other criterion col 6 lines 45-57 user, provide, distributed parameter for controlling automatic virtualization operations, tailor the parameters, distributed parameter activated, detect events identified by the distributed parameters col 7 lines 20-37 col 11 lines 30-47 user defined criteria, detected, trigger selection and performance of one or more distributed virtualization operation col 11 lines 60-67 user-defined virtualization parameters, one or more sets of rules, controlling automatic virtualization operations col 6 lines 45-47 col 7 lines 20-37); and 
changes the first application or the second application for use by the user (col 6 lines 45-57 user, parameters, activated, detect event, automatically and selectively perform one or more virtualization operations, based on the parameters col 7 lines 20-37). 
Bretta teaches remaining claim elements of changes a version of the first application or the second application ([0040] automatically update library components, during runtime, compiler, identify outdate library components/codes to replace them with newly compiled library codes).

As per claim 6, Beretta teaches the file is shared by a plurality of remote desktop sessions ([0030] multiple processes share common executable codes [0031] compiler running its own process can be shared by multiple applications [0039] compiled codes, shared across, different applications [0076] server, remotely, process [0090] select, media, storage device and/or remote storage device). 

As per claim 7, Beretta teaches at least one of the plurality of applications share access to the file ([0030] multiple processes share common executable codes [0031] compiler running its own process can be shared by multiple applications [0039] compiled codes, shared across, different applications). 

As per claim 8, TeNgaio teaches wherein the application virtualization (fig 2 virtualization engine 240) engine.
Beretta teaches remaining claim elements of 
predicts need for one or more file based on application file access patterns of the file ([0037] predicative compilation, historical use pattern or known critical state vectors [0038] predictive caching, requirement of application) and 
proactively pre-populates a cache based on the predicted need for the one or more files ([0038] predictive caching, launch time, requirement of application, application’s small and known state vectors, pre-cached, prior to start of application).



As per claim 10, Beretta teaches wherein adjusting the filter comprises changing, in response to a trigger event ([0040] servicing compilation request), cached files associated with the second application of the plurality of applications from an older version of the cached files to an upgraded version of the cached files ([0040] automatically update library components during runtime).


As per claim 11, Beretta teaches wherein the adjusting the filter comprises changing, in response to a trigger event ([0040] servicing compilation request), the cached files associated with the second application of the plurality of applications from an older version of the cached files to an upgraded version of the cached files ([0040] automatically update library components during runtime).


As per claim 12, Baimetov teaches the first location and the second location are on an underlying storage (fig 1 system memory 22 application programs 37 program data 39 fig 6 VM1 user1 /Bin/ed VM2 user2 /Bin/ed shared area BIN/ed).

As per claim 13, Beretta teaches adjusting the filter is based on a policy related to one or more of any of the following: 
a time of day, a day of week, a software license compliance ([0052] version constraints), current load levels on underlying infrastructure, version of an operating system used by a virtual desktop interface (VDI) or remote desktop session host (RDSH) user, client access device type used by a VDI user ([0052] target architecture), and a network location of a user ([0042] security protections for critical system resources such as cellular network, base band components or system settings [0052] security setting, authorization levels, user information,  optimization levels, compiler preferences, version constraints, and/or compilation options, from a compilation request). 

As per claim 14, Beretta teaches recording intercepted requests for the file ([0059] intercepting compilation requests ); 
analyzing the intercepted requests to determine application file access patterns ([0042] limit access or sharing or clients for applications with certain security credentials [0034] service requests that have been made before); 
predicting a need for one or more files based on the determined application file access patterns ([0037] predictive compilation based on user historical use patterns [0038] predictive caching [0034] service requests that have been made before); and 
proactively pre-populating a cache based on the predicted need for the one or more files ([0033] at startup, server initialized to allocate memory for compiler instantiation [0034] Cache content for the compiler generated data can be stored in non-volatile storage [0037] enable predicative compilation based on user historical use patterns [0038]).

As per claim 15, Beretta teaches comprising placing the one or more file optimally across an underlying storage based on the application file access patterns ([0064] one or more compile codes from a cache/storage [0038] predictive caching [0030] reduce, memory penalty, codes, single instance, optimization). 

Claim 16 recites elements similar to claim 4. Therefore, it is rejected for the same rational.

 As per claim 18, Beretta teaches comprising instructions for composing a virtual hard drive containing the file used by the second application ([0034] result data is in read-only shared memory, virtual memory, cache content, stored in non-volatile storage [0094]).

Claim 19 recites medium for elements similar to claim 4. Therefore, it is rejected for the same rational.

As per claim 20, Beretta teaches editing a security setting of the file based upon an access policy ([0083] filters, application according to privilege and /or security settings associated with the application [0058] usage frequencies). 


Claims 5 are rejected under 35 U.S.C. 103 as being unpatentable over TeNgaio in view of Baimetov, as applied to above claims, and further in view of Hoiem et al. (US 7,512,899 B1, hereafter Hoiem).

As per claim 5, TeNgaio teaches create a database (col 8  lines 22-34 mapping data, one or more tables, organized, information, searched by index, key word or other parameter col 8 lines 35-49 mapping data, identify file object, its location, application object, its location, references, identified information, recorded, part of the mapping data), the database routing requests between the second application of the plurality of applications and an underlying storage (col 8 lines 22-34 storing mapping data, redirecting access request, include one or more tables of  information col 3 lines 35-55 software, activated, access request, redirected, base file system, sub-system having one or more memory locations to which the software and/or related data have been virtually installed).
TeNgaio and Baimetov, in combination, do not specifically teach merging the database with databases to create a master database.
Hoiem, however, teaches merging the database with databases to create a master database (col 6 lines 46-55 component table, merged, create master table).

It would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention was made to combine the teachings of TeNgaio, Baimetov with the teachings of Hoiem of merging component table to create master table to improve efficiency and allow merging the database with databases to create a master database to the method of TeNgaio and Baimetov as in the instant invention. 


Response to Arguments

The previous 112(b) rejections have been withdrawn. However, some new objections have been made.

Applicant's arguments filed on 04/05/2022 have been fully considered but they are not persuasive. Applicant argues the following in the Remarks filed on 04/05/2022.

Claim 1, as currently amended, recites, in part “a database that maps association between a plurality of application and their respective files on a host, and records data indicating that at least two applications of the plurality of applications share a file required by the at least two applications during installation” (Emphasis added). Applicant submits that TeNgaio fails to disclose or suggest at least “a database that [] records data indicating that at least two applications of the plurality of application share a file required by the at least two applications during installation” either in the cited portion or elsewhere.

Additionally, claim 1, as currently amended, recites in part “receives a notification that an application installing event of a first application on the host is occurring”, “determines that files from the application installing event of the first application have not been recorded in the database”, “records the files from the application installing event of the first application.” Applicant submits that TeNgaio is silent at least about “determining that files from the application installing event of the first application have not been recorded in the database”, and “recording the files from the application installing event of the first application” as recited in currently amended claim 1.

Further, claim 1, as currently amended, recites in part “subsequently, during an application installing event, on the host, of a second application of the at least two applications:”, “intercepts a request to install a file required for the second application from the application installing event of the second application”, “determines that the required file is not the shared file”, and “checks the files recorded from the application installing event of the first application to determine that the required file has been indexed in the database.” Applicant submits TeNgaio is silent at least about the features of determining that “a file required for the second application" is not the file that is shared by the at least two applications and "check[ing] the files recorded from the application installing event of the first application to determine that the required file has been indexed in the database."

Moreover, Baimetov is neither cited as disclosing nor does Baimetov in fact discloses or suggests the features of claim 1 as cited above.


Examiner has thoroughly considered Applicant’s arguments, but respectfully, find them unpersuasive for at least the following reasons:
With respect to point a.) Examiner respectfully disagree. TeNgaio teaches virtualization computing system 200 (fig 2) may be implemented in variety of computing device environments. For example, the virtualization computing system 200 may be suitable for use as one or more of computing device system 110, 120 or 130 as illustrated in fig. 1 (col 14 lines 1-20). Therefore, TeNgaio teaches the distributed system that can be implemented on a single host such system A 110 (fig. 1) or virtualization computing system 200 (fig. 2) and is implemented on a single host and can be implemented on one or more systems. As illustrated in fig. 2, virtualization computing system 200 is executing multiple applications in local or distributed layers (fig. 2 275 285). TeNgaio further teaches generating and storing mapping data including one or more tables of information comprising relationship between the file object and/or its location and application object and/or its location. For example, during virtual installation of the application, the virtualization engine can identify the file/application object and corresponding locations. Reference to the identified information may be recorded and included as part of the mapping data. Mapping data can be said to define relationship between the content of the virtual layer and the content of file systems and configuration libraries of the base system  (col 8 lines 23-50). TeNgaio also teaches a virtual layer may be enabled/activated or disabled/deactivated and virtual layer is associated with a virtually installed software application 275 and/or 285 i.e. shared, enabling the virtual layer activates the associated software application (col 8 lines 50-62) and creating a virtual layer for the application, capturing data and/or activity associated with the application e.g. file system and configuration activity associated with an installation of the application, and storing content of the application and/or captured data to the virtual layers. If the virtualized software application is to be a distributed virtual application, the distributed software virtualization service notifies other systems associated with the target distributed virtual layer to the newly distributed virtual application (col 10 line 50-60). Therefore, TeNgaio clearly teaches a database that maps association between a plurality of application and their respective files on a host, and records data indicating that at least two applications of the plurality of applications share a file required by the at least two applications during installation”.
With respect to point b.) Examiner respectfully indicate that TeNgaio teaches data representative of a request or notification may be received and utilized to selectively determine one or more virtualization operations to be performed. For example, one or more virtualization operations may be automatically executed in response to a detected request or notification. The virtualization operations may be selected based at least in part on the content of the received request or notification. Accordingly, a user and/or constituent system of a virtual layer may provide a request or notification to be used to control virtualization operations, including when, how, and what virtualization operations are performed. In certain embodiments, the request or notification may provide a granular level of control over virtualization operations, including capabilities for controlling selective and automatic virtualization of software and/or related data associated with a specific event, process, parameter, or other criterion (col 4 lines 23-45). Similarly, enabling/disabling of virtual layer may enable/disable the associated software application (col 8 lines 50-60). TeNgaio further teaches Upon identifying a creation request or notification in block 520, the process 500 creates a distributed application layer in at least one system in the network in block 525. Once the layer is created, the process 500 notifies other systems in the network via a distributed software virtualization service of the recently activated distributed application layer in block 560. In one embodiment, the process also activates the recently created layer in block 525 and indicates the availability of the layer in the notification sent in block 560 to the other systems (col 17 lines 30-40). Therefore, TeNgaio teaches receives a notification that an application installing event of a first application of the at least two applications, is occurring on the host. 
TeNgaio also teaches searching the mapping data to determine whether the reference associated with virtual layer exist in the mapping and if a match is found, which also teach when the match is not found (col 9 lines 15-22) and resembles the claim elements of determines that files from the application installing event of the first application have not been recorded in the database.
TeNgaio further teaches recording the references of the information identifying the relationship between application object and file object and associated locations in the mapping during virtual installation of application (col 8 lines 35-50), which is similar to the claim elements of records the files from the application installing event of the first application. 
	Therefore, TeNgaio does teach determines that files from the application installing event of the first application have not been recorded in the database; records the files from the application installing event of the first application as recited in the independent claim.
With respect to point c.)  TeNgaio teaches upon identifying an import request or notification, the process determines whether the items to be imported already exist in some form on the network, such that the import operation may merely activates and/or supplement existing information. Import request may include layer/application/member that exists in the network, but are not recognized in the local system (col 19 lines 60-67 fig 7 720 existing) i.e. the requested data/file exist in the network but not shared as required by another application. TeNgaio also teaches import operation of existing layer including synchronizing the application with the distributed layer and linking the application to the layer identification information (col 20 lines 35-48).  TeNgaio teaches virtual layers 260 such as local layers 270 and distributed layers 280, may include any content and/or data including configuration data associated with the software application to be virtualized, which is same as if the content and/or data is shared with one or more software application or not (col 8 lines 4-20). TeNgaio further teaches enabling/activating of virtual layer activates the associated software application (col 8 lines 50-61) and redirecting the access requests to the virtual layers. For example, virtualization engine may intercept an access request from an application by referencing a particular file object or memory location and determine whether the reference is associated with the enabled virtual layer (col 9 lines 6-20). Determining an association is similar to determining if the reference for the resources is shared or not shared. As such, distributed refers to elements configured to enable multiple computer device system to share resources i.e. when the distributed software is virtually installed and enabled, requests/operations associated with the distributed software may be received and processed from local and other computer device system who are properly associated with the layer i.e. association is equivalent to being shared (col 3 lines 65-67 col 4 lines 1-20). Since TeNgaio clearly teaches determining if the resources is shared, it also indicates if the resource is not shared. In addition to aforementioned rationales, TeNgaio further teaches searching the indexed mapping data for the reference and determining if a match is found (col 9 lines 15-20 col 8 lines 23-35 col 19 lines 50-67). Therefore, TeNgaio does teach check[ing] the files recorded from the application installing event of the first application to determine that the required file has been indexed in the database.
With respect to point d.) Examiner respectfully indicate that Baimetov does teach sharing of single copy of the file to multiple applications running on separate virtual machines (col 14 lines 36-50 col 15 lines 14-25 col 15 lines 34-50 figs. 4-6). Beretta also teaches similar teachings of multiple processes sharing common executable codes ([0030] [0031] [0039]). 



Conclusion


The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

KUMARASAMY; Paramasivam (US-20160210203-A1) teaches restoring archived object-level database data.
Wagner; Timothy Allen (US-9588790-B1) teaches Stateful virtual compute system.
Duimovich; Gianni S. (US-10061701-B2) teaches Sharing of class data among virtual machine applications running on guests in virtualized environment using memory management facility.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABU ZAR GHAFFARI whose telephone number is (571)270-3799.  The examiner can normally be reached on Monday-Thursday 9:00 - 17:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Meng-Ai AN can be reached on 571-272-3756.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ABU ZAR GHAFFARI/Primary Examiner, Art Unit 2195